Yust DETAILED ACTION
In application filed on 05/11/2020, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020, 08/13/2020, 05/12/2021 and 10/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 06/29/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-20 have been fully considered and are persuasive. 

Applicant argues:
(Applicant submits that None of the embodiments in Biadillah, individually or in combination, disclose any annular protruding member or annular channel that is recessed from the inner wall of the sealing cap… Hence, claim 1 is distinguishable from Biadillah. Independent claim 15 is similarly amended. Other claims are dependent claims and are patentable by virtue of dependency and also based on their own limitations.)
Examiner submits that Applicant’s arguments with respect to Claims 1-20 has been considered and are persuasive.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:


The closest prior art, Biadillah et al. (US20140120531A1) teaches a device comprising:
a sample collection compartment (Para 0098, Figs. 3A-C, ref. 14, referred to as tube) comprising a chamber (Para 0098, Figs. 3A-C, ref. 40, referred to as reservoir) having an opening configured to receive a liquid sample (Para 0098,’the fluid or material 70 contained in the interior space may be beneficial for preserving sample 72);
a movable component (Para 0096, embodiment of the Fig. 3B, ref. 18 and 62, referred ‘inner wall’ and ‘annular blocking member’) configured to associate with the chamber (Para 0098, Figs. 3A-C, ref. 40, referred to as reservoir), further comprising a first component (Para Fig. 3B, ref. 62, referred to as annular blocking member ) and a second component (Para 0098, Figs. 3A-B, ref. 18, referred to as inner wall), the first component (Para Fig. 3B, ref. 62, referred to as annular blocking member ) comprising an annular protruding member (See Annotated Fig. 3B); and
a sealing cap (Para 0098, referred to as cap) comprising a reagent chamber (Para 0098, Figs. 3BA-C, ref. 20, referred to as interior space) and configured to associate (See the structural arrangement of Fig. 3B) with the movable component (Para 0096; embodiment of the Fig. 3B, ref. 18 and 62, referred ‘inner wall’ and ‘annular blocking member’) and with the sample collection compartment (Para 0098, Figs. 3A-C, ref. 14, referred to as tube), the sealing cap comprising an inner wall (Para 0098, referred to as inside surface; See Annotated Fig. 3B) ;, wherein the inner wall (Para 0098, referred to as inside surface; See Annotated Fig. 3B) is configured to receive the annular protruding member (See Annotated Fig. 3B for structural arrangement) to engage the sealing cap with the first component of the movable component (See Annotated Fig. 3B for structural arrangement). 

    PNG
    media_image1.png
    877
    1312
    media_image1.png
    Greyscale

Annotated Fig. 3B, Biadillah

However, Biadillah et al. (US20140120531A1)) does not teach or fairly suggest a teaches a device and a method for collecting and preserving a liquid sample, comprising:
a sealing cap having an inner wall where an annular channel recessed from the inner wall (as Claimed in Claim 1 and Claim 15). 
Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 15. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797